DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 10/20/2021 has been received and entered. Application No. 16/664,152 Claims 1, 3-7, 9-13 & 15-20 are now pending. Claims 2, 8 & 14 have been canceled. Claims 1, 4, 7, 10, 13, 16 & 19 have been amended.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Pub 2018/0187969) hereinafter Kim, in view of Choi et al. (U.S. Pub 2016/0104226) hereinafter Choi, in view of ONO (U.S. Pub 2018/0068476) hereinafter Ono, in view of Vaananen (U.S. Pat 9,965,798) hereinafter Vaan.

As per Claim 1, Kim teaches A method of providing information about an object in a refrigerator, the method comprising: obtaining, using a camera, an image of a plurality of objects stored in the refrigerator; (Fig. 43, Fig. 44, ¶387, ¶388, ¶390 wherein the refrigerator 1 may use the camera 190 to capture the inside of the storage compartment 20 may capture foods stored in the storage compartment 20 by running the view-inside application and manage the foods on the basis of the captured images of the foods)
displaying the image on a display of the refrigerator; (Fig. 43, Fig. 44, ¶388 wherein the refrigerator 1 captures an inside of the storage compartment (1720) and displays the captured storage compartment image (1730))
 receiving a first user input indicating a first object from among the plurality of objects included in the image; and displaying on the display based on the first user input. (Fig. 45, ¶398 wherien when a touch input is made on the image of the first food 2712a, the refrigerator 1 may display a food adding screen 2720)
However, Kim does not explicitly teach displaying a substitute image of the first object on the display based on the first user input.
	Choi teaches displaying a substitute image of the first object on the display based on the first user input. (Fig. 1, Fig. 6A, ¶35, ¶45 wherien if a top A 101 is selected from among a plurality of items displayed on the digital magazine, the electronic device displays the top A 101 to be highlighted, and at the same time, displays the top A 101 to be enlarged (display area 103), in order to show that the top A 101 has been selected)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of providing content service of Choi with the teaching of a refrigerator of Kim because Choi teaches providing a method that enables the user to directly identify the information on a specific item in the case where the user wishes to identify the detailed information on the corresponding item contained in the digital magazine. (¶4)
However, Kim as modified does not explicitly teach wherien a portion of the first object is obscured by at least one of the plurality of objects included in the image; wherein the substitute image of the first object included an object image corresponding to the obscured portion of the first object;
Ono teaches wherien a portion of the first object is obscured by at least one of the plurality of objects included in the image; (Fig. 4, ¶70 The information processing device 1 acquires an image corresponding to the field of view of the user through an imaging device and generate an image of the background that is not visible to the user due to the hand on the basis of the obtained image in the field of view)
wherein the substitute image of the first object included an object image corresponding to the obscured portion of the first object; (Fig. 4, ¶70, ¶90 wherein the information processing device 1 displays the generated image of the background to be superimposed on the hand blocking the background from the user wherein the user can view the background which is hidden by the hand and not visible due to the hand 212 in the field of view 210 through a field of view 220 in which the display image is superimposed)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of an information processing device capable of securing the field of view of the user of Ono with the teaching of a refrigerator of Kim as modified because Ono teaches an information processing device, an information processing method, and a program which are novel and improved and capable of securing the field of view of the user even when the hand of the user falls within the field of view using a background image generating unit configured to generate a background image of a background which is not visible to the user due to the hand on the basis of the field-of-view image. (¶7, ¶8)
However, Kim as modified does not explicitly teach obtaining an image of the first object from a registered object list
Vaan teaches obtaining an image of the first object from a registered object list (Fig. 3, Col. 6 lines 18-29, col. 14 lines 39-54 wherien the captured images are stored in a data file saved in a memory unit of a control unit of the refrigerator or in a cloud based database of the cloud server implemented in a cloud computing environment wherein the CPU 290 has access to pre-stored data associated with the user's grocery list for a week  and compares the images of the food items 259 present in the refrigerator 225 with the grocery list to determine the food items 259 missing from the refrigerator 225. The CPU 290 updates a shopping list with details such as, a name, a type, a quantity, etc., of the deficient food items 259)
displaying the image of the first object on the display. (Fig. 3, col. 14 lines 39-54  wherien the updated shopping list is displayed in the user interface 315. Fig. 3 shows a shopping list with item images)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of self-shopping refrigerator of Vaan with the teaching of a refrigerator of Kim as modified because Vaan teaches techniques that can identify and suggest consumption of food items present in the refrigerator before they become stale wherein the refrigerator includes at least one camera for capturing images of food articles packages stored in the refrigerator wherein the GPU analyses the images to recognize food quantity, quality, and/or kind from the images. The information derived from the analysis concerning the food quantity, the quality, and/or the kind can be used to control and/or advise a diet plan for the human and/or the mammal; identify deficiencies in food content of the refrigerator; update shopping lists with the deficient food articles and/or the food packages; identify a recipe using the food articles and/or the food packages; identify a best before date of food articles and suggest recipe options using the food articles and/or the food package to avoid food wastage. (col. 1 lines 45-50 and col. 2 lines 42-50)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches wherein the displaying the substitute image of the first object comprises: superimposing and displaying the substitute image of the first object on the display at a location of the image that comprises the first object. (Fig. 6A, ¶45, ¶67 wherien the digital magazine control module 320, enlarges the item 601 selected by the user among the items contained in the digital magazine, and additionally displays the same in a predetermined area of the screen 603; As per Fig. 6A, the image of plurality of objects includes a location that comprises the first object and also displays the substitute image;  as taught by Choi)

	As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches further comprising: receiving a third user input; and displaying detailed information about the first object on the display based on the third user input. (Fig. 8A, ¶53 wherein if a specific related keyword is selected by the user while the related keywords for a specific item are displayed, the digital magazine control module 320 displays the searching result using the selected related keyword with respect to the specific item on the screen; as taught by Choi)

Claim 7 is similar in scope to claim 1; therefore, claim 7 is rejected under the same rationale as claim 1. 

Claim 9 is similar in scope to claim 3; therefore, claim 9 is rejected under the same rationale as claim 3.

Claim 11 is similar in scope to claim 5; therefore, claim 11 is rejected under the same rationale as claim 5.

Claim 13 is similar in scope to claim 1; therefore, claim 13 is rejected under the same rationale as claim 1. 

Claim 15 is similar in scope to claim 3; therefore, claim 15 is rejected under the same rationale as claim 3.

Claim 17 is similar in scope to claim 5; therefore, claim 17 is rejected under the same rationale as claim 5.

Claims 4, 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi in view of Ono in view of Vaan as applied to claim 1 above, and further in view of Kohli et al. (U.S. Pub 2012/0288186) hereinafter Kohli. 
	
As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches further comprising: receiving a second user input; and 62displaying a rotated substitute image on the display based on the second user input. (Fig. 7, ¶48 wherein when an input for rotating the content 701 additionally displayed by the user's selection is received, the digital magazine control module 320 makes a control to display the item such that the displayed front view 703 of the item changes into the side view 705 or the back view 707 of the item; as taught by Choi)
obtaining a rotated image from the registered object list, (Fig. 3, Col. 6 lines 18-29, col. 14 lines 39-54 wherien the captured images are stored in a data file saved in a memory unit of a control unit of the refrigerator or in a cloud based database of the cloud server implemented in a cloud computing environment wherein the CPU 290 has access to pre-stored data associated with the user's grocery list for a week  and compares the images of the food items 259 present in the refrigerator 225 with the grocery list to determine the food items 259 missing from the refrigerator 225. The CPU 290 updates a shopping list with details such as, a name, a type, a quantity, etc., of the deficient food items 259. The updated shopping list is displayed in the user interface 315.; as taught by Vaan)
However, Kim as modified does not explicitly teach receiving a user input corresponding to a second object in a horizontal orientation; and the rotated image comprising the second object in a vertical orientation.
Kohli teaches receiving a user input corresponding to a second object in a horizontal orientation; and the rotated image comprising the second object in a vertical orientation. (Fig. 6, Fig. 7, ¶54 wherein The object rotation model 706 identifies all objects within a training image in the original training sample set 702. One by one, each object is sequentially rotated within the same training image from which the object originated. The rotations applied may include, without limitation, flipping an object horizontally, flipping an object vertically)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of synthesizing training samples for object recognition of Kohli with the teaching of a refrigerator of Kim as modified because Kohli teaches The synthesized training sample set 714 includes training images generated by one or more of the object transform within the same image models 706, 708, 710, and 712. For example, an object may be rotated, relocated, and/or scaled, and the region from which the object was removed may be filled. The synthesized training sample set 714 may be combined with the original training sample set 702 to form an enhanced training sample set 716, which contains training images for object types that had a higher object recognition performance accuracy based on the application of one or more of the object transform within the same image models 704. (¶58)
 
Claim 10 is similar in scope to claim 4; therefore, claim 10 is rejected under the same rationale as claim 4.

Claim 16 is similar in scope to claim 4; therefore, claim 16 is rejected under the same rationale as claim 4.

Claims 6, 12 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi in view of Ono in view of Vaan as applied to claim 1 above, and further in view of YUM et al. (U.S. Pub 2010/0283573) hereinafter Yum.

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Kim as modified previously taught the plurality of objects. However, Kim as modified does not explicitly teach further comprising: identifying at least one object of which an expiration date is within a preset time limit from among the plurality of objects; and displaying, on the image displayed on the display, information indicating the expiration date and the at least one object.
	Yum teaches further comprising: identifying at least one object of which an expiration date is within a preset time limit from among the plurality of objects; and displaying, on the image displayed on the display, information indicating the expiration date and the at least one object. (Fig. 11F, ¶75 FIG. 11F illustrates an `expiration date approaching` notification picture wherein multiple items are to expire within 2 days as shown)
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of a mobile terminal which is capable of readily controlling a refrigerator of Yum with the teaching of a refrigerator of Kim as modified because Yum teaches providing a mobile terminal which is capable of readily controlling a refrigerator, an operating method thereof, and a refrigerator wherein an operating method of a mobile terminal including receiving state information of a refrigerator from the refrigerator, displaying the state information of the refrigerator on a screen, and transmitting a control signal based on a control operation to the refrigerator. (¶9, ¶10)

Claim 12 is similar in scope to claim 6; therefore, claim 12 is rejected under the same rationale as claim 6. 

Claim 18 is similar in scope to claim 6; therefore, claim 18 is rejected under the same rationale as claim 6. 

Claims 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi in view of Ono in view of Vaan as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub 2017/0213184) hereinafter Lee.

As per Claim 19, Kim as modified previously taught the first object, the image and the plurality of objects. Kim as modified further teaches wherein the receiving the first user input comprises identifying the first object by comparing a first portion of the image corresponding to the first user input with a plurality of object images provided in a registered object list, (Fig. 2A, Fig. 2B,  col. 5 lines 25-30, col. 6 lines 20-40 & 60-67, wherein cameras capture images of food articles placed in the refrigerator and stores them in a data file saved in a memory unit of a control unit of the refrigerator or in a cloud based database wherein the GPU analyses at least one captured image using visual search on the captured image by using optical character recognition (OCR) wherein the GPU is inputted with 1000 images of a food article such as, a broccoli during the training phase. The GPU analyses the images to identify different features of broccoli such as, weight, colours, shapes, sizes, types, rawness, etc. The GPU compares each image with another to identify similarities between multiple varieties of broccoli wherein the GPU 210 is integrated with the cloud server 205 wherien the refrigerator 225 sends the captured images to the cloud server 205. The cloud GPU 210 analyses the images and the cloud server 205 transmits the results of the analysis to the refrigerator 225; as taught by Vaan)
wherein the registered object list comprises a plurality of entries respectively corresponding to the plurality of objects, wherein each of the plurality of entries comprises an item name and a registered object image from among the plurality of object images, and (Fig. 3, col. 14 lines 22-30 wherein the GPU 210 or 240 may process and analyze the images using image analysis techniques such as object identification, visual searches by using image query terms or query text terms, OCR methods, etc., to recognize the food items 259 present in the refrigerator 225 and extract information associated with the food items 259. The information associated with the food items 259 such as, an expiry date, quantity, name and type of food, weight, calorie information, etc., are displayed in the user interface 305; as taught by Vaan)
However, Kim as modified does not explicitly teach wherein the method further comprises updating the registered object list based on the image.  
Lee teaches wherein the method further comprises updating the registered object list based on the image.  (Fig. 7, ¶42, ¶53 wherien the sub-screen on the right appears when "Use Camera" button 503 is selected wherein Once the image of the food item fully occupies the graphic red box 702, an automatic count-down initiates and the camera captures an image wherien camera sensor 107 senses items placed within camera range, and activates camera lens 106 when an item in range is detected. The device uses bar code reader 104 and image recognition application program interface (API) to recognize food items when the user scans the item or camera lens 106 captures an image of the item before placing it in the inventory, such as a refrigerator or pantry)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of food inventory system of Lee with the teaching of a refrigerator of Kim as modified because Lee teaches solving food inventory management problem by an electronic device with customized software installed, which can be mounted directly on the door of a refrigerator or on the wall. The device will keep track of food items that go in and out of the refrigerator, multiple fridges, freezers, or pantry by capturing either the bar-code on the food item or the images of the food item.(¶5)
	
As per Claim 20, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches wherein the updating the registered object list comprises: 7identifying a new object has been additionally stored in the refrigerator based on the image; (Fig. 1, ¶41, ¶42 wherein the front panel of the electronic device includes a bar code scanner window 105, a camera lens 106, The GPU compares each image with another to identify similarities between multiple varieties of broccoli wherein the GPU 210 is integrated with the cloud server 205 wherien the refrigerator 225 sends the captured images to the cloud server 205. The cloud GPU 210 analyses the images and the cloud server 205 transmits the results of the analysis to the refrigerator 225; as taught by Lee; Fig. 2A, Fig. 2B,  col. 5 lines 25-30, col. 6 lines 20-40 & 60-67, wherein cameras capture images of food articles placed in the refrigerator and stores them in a data file saved in a memory unit of a control unit of the refrigerator or in a cloud based database; as taught by Vaan)
performing an optical character recognition operation on the image to identify a new item name; and (Fig. 3, col. 14 lines 22-30 wherein the GPU 210 or 240 may process and analyze the images using image analysis techniques such as object identification, visual searches by using image query terms or query text terms, OCR methods, etc., to recognize the food items 259 present in the refrigerator 225 and extract information associated with the food items 259. The information associated with the food items 259 such as, an expiry date, quantity, name and type of food, weight, calorie information, etc., are displayed in the user interface 305; as taught by Vaan; Fig. 8, ¶50, After a food item has been scanned, the software program in the device searches the Barcode Database to recognize the product showing a spagetthi; as taught by Lee)
adding a new entry to the registered object list, (Fig. 7, ¶42, ¶53 wherien the sub-screen on the right appears when "Use Camera" button 503 is selected wherein Once the image of the food item fully occupies the graphic red box 702, an automatic count-down initiates and the camera captures an image wherien camera sensor 107 senses items placed within camera range, and activates camera lens 106 when an item in range is detected. The device uses bar code reader 104 and image recognition application program interface (API) to recognize food items when the user scans the item or camera lens 106 captures an image of the item before placing it in the inventory, such as a refrigerator or pantry; as taught by Lee)
the new entry comprising the new item name and a new object image. (Fig. 10, ¶57 wherein a sub-screen for viewing the list of items in the inventory system when a user selects the graphic "What's Inside" button 111 on the main screen shown in FIG. 1. The sub-screen shows a table listing the inventory items along with variable details that may be sorted by storage date by selecting sorting arrow 1001. Some of the details displayed include category type, name of the food item, number of days the item was stored, the expiration date, and quantity of items, the list shows the newly added spaghetti; as taught by Lee)

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection wherein Vaan teaches the following amended claim limitations reciting “obtaining an image of the first object from a registered object list.”


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179